NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   CATHERINE LYNN HART, Appellant.

                             No. 1 CA-CR 17-0323
                               FILED 4-12-2018


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201600177
            The Honorable Billy K. Sipe, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mohave County Legal Advocate, Kingman
By Jill L. Evans
Counsel for Appellant
                             STATE v. HART
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Paul J. McMurdie joined.


C A M P B E L L, Judge:

¶1            Catherine Lynn Hart timely appeals from her convictions and
sentences for: one count of transportation of dangerous drugs for sale
(methamphetamine), a class 2 felony; one count of possession of a
dangerous drug for sale (methamphetamine), a class 2 felony; and one
count of possession of drug paraphernalia (methamphetamine), a class 6
felony. After searching the record on appeal and finding no arguable
question of law that was not frivolous, Hart’s counsel filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297 (1969), asking this court to search the record for reversible
error. This court granted counsel’s motion to allow Hart to file a
supplemental brief in propria persona, but Hart did not do so. After
reviewing the entire record, we find no reversible error and, therefore,
affirm Hart’s convictions and sentences.

             FACTS AND PROCEDURAL BACKGROUND1

¶2           In late January 2016, Hart drove Nicole Parker from Bullhead
City, Arizona to Calexico, California. There, Parker retrieved three bundles
of methamphetamine that were thrown over the border wall between the
United States and Mexico. Hart and Parker then stopped at a gas station,
where Hart purchased peanut butter and saran wrap. Inside Hart’s vehicle,
Parker wrapped the methamphetamine bundles in layers of peanut butter
and saran wrap in an attempt to mask the drug’s smell and avoid detection
at a border-patrol checkpoint. Hart and Parker returned undetected to
Bullhead City with the methamphetamine. Parker gave Hart a small
amount of methamphetamine and Hart allowed Parker to stay at her house.
Thereafter, police officers observed several other people they knew to be
involved in drugs enter and then soon leave Hart’s home. The police
executed a search warrant on Hart’s home, and Hart admitted to the police

       1We view the facts in the light most favorable to sustaining the jury’s
verdict and resolve all reasonable inferences against Hart. State v. Guerra,
161 Ariz. 289, 293 (1989).


                                      2
                             STATE v. HART
                           Decision of the Court

both that she was using meth and that she had a meth pipe in her pocket.
The police also located bundles and smaller bags of methamphetamine
inside of Hart’s purse in her bedroom.

¶3           After trial, the jury found Hart guilty on all three counts. The
court sentenced her to the presumptive term of 10 years for the
transportation charge, the presumptive term of 10 years for the possession
charge, and the presumptive term of 1 year for the drug paraphernalia
charge, all running concurrently. The court awarded her 67 days of
presentence incarceration credit.

                               DISCUSSION

¶4              We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300. Hart received a fair trial. She was
represented by counsel at all stages of the proceedings and was present at
all critical stages.

¶5            The evidence presented at trial was substantial and supports
the verdicts. The jury was properly comprised of eight members and the
court properly instructed the jury on the elements of the charges, Hart’s
presumption of innocence, the State’s burden of proof, and the necessity of
a unanimous verdict. The superior court received and considered a
presentence report, Hart was given an opportunity to speak at sentencing,
and her sentences were within the range of acceptable sentences for her
offenses.

                              CONCLUSION

¶6            We affirm Hart’s convictions and sentences.

¶7            After the filing of this decision, defense counsel’s obligations
pertaining to Hart’s representation in this appeal have ended. Defense
counsel need do no more than inform Hart of the outcome of this appeal
and her future options, unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85 (1984).




                                      3
                             STATE v. HART
                           Decision of the Court

¶8             Hart has 30 days from the date of this decision to proceed, if
she wishes, with an in propria persona petition for review. On the court’s own
motion, we also grant Hart 30 days from the date of this decision to file an
in propria persona motion for reconsideration.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4